Citation Nr: 1749960	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Navy from August 1965 to September 1969, and received multiple awards and medals including the Vietnam Campaign Medal with Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Regional Office.  A transcript of this hearing is associated with the claims file.  In March 2013, the Veteran withdrew his request for a hearing before the Board.

This issues was previously before the Board in September 2013, January 2014, September 2014 and May 2016.  In September 2013 and January 2014, the Board remanded the Veteran's claim for entitlement to service connection for respiratory disorders.  The Board denied the claim in a September 2014 decision.

Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court set aside the September 2014 Board decision, and remanded the issue.

In May 2016, the Board remanded the issue of entitlement to service connection for a respiratory disorder to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the etiology of the Veteran's respiratory disorder and to obtain relevant treatment records.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

The Veteran's current respiratory disorder is not due to any disease, injury or event in active service, to include as due to asbestos exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for respiratory disorder are not met.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in December 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent VA examinations in February 2013, October 2013, and January 2017.  The latter two examinations are adequate for purposes of this decision.  Additional examination is not needed.

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Service Connection

The Veteran seeks service connection for respiratory disorder, which he asserts is related to service, including exposure to asbestos.  At a November 2009 DRO hearing, the Veteran testified that he was exposed to asbestos, paint, and fuel during service, and that his current breathing problems were due to those exposures during his service aboard ship.  He testified that he had breathing problems since service, and sought treatment for his breathing problems in 2002.

In an October 2011 statement, the Veteran reported that when he was aboard ship, he slept on a top bunk less than a foot away from asbestos wrapped pipes, and was exposed to asbestos for 3 years.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

Regarding the Veteran's claimed asbestos exposure, there is no specific statutory or regulatory guidance with regard to asbestos-related diseases.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id. The DVB Circular was subsumed into VA's Adjudication Procedure Manual at M21-1, Part IV, Subpart ii, Chapter 2, Section C.  See also VAOPGCPREC 4-00 (Apr. 13, 2000).  The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part VI, Subpart ii, Chapter 2, Section C., para. 2.c.

The Veteran served in the United States Navy from August 1965 to September 1969.  September 1965 service treatment records reflect a negative posterior-anterior (PA) and lateral chest x-ray.  February 1969 service treatment records reflect a diagnosis of pleurisy and pneumonia.  The Veteran was admitted to the hospital for 8 days.  On the first day of treatment, the Veteran had a negative chest x-ray.  On the second and fourth days, the Veteran's chest x-ray revealed that the Veteran had an infiltrate, and on the eighth day, the Veteran's chest x-ray was normal.  The treatment provider noted that the Veteran was a smoker, and the use of cigarettes was discouraged.

Post-service treatment records reflect a diagnosis of chronic obstructive pulmonary disease (COPD) from April 2001.

Private treatment records in April 2001 reflect a diagnosis of COPD.  The Veteran underwent a cardiology consultation for possible ischemic heart disease.  The treatment provider noted that the Veteran had a nicotine addiction with a history of heavy, longstanding tobacco abuse.  The Veteran reported that he began smoking at age 12 and smoked up to two packs per day.  Physical examination revealed that the Veteran's lungs were clear on auscultation with prolongation of expiratory phase, and no wheezing was appreciated.

April 2002 private treatment records reflect a diagnosis of hypoxia.  The treatment provider noted that it seemed secondary to heavy tobacco use and COPD.  The treatment provider noted that it was discussed in detail with the Veteran.  The Veteran indicated that he understood, but wanted to continue smoking.  An April 2002 anteroposterior (AP) chest x-ray revealed poor inspiration and slight accentuation of the basilar markings; no definite focal infiltrates were identified.

June 2004 private treatment records reflect a diagnosis of severe obstructive sleep apnea with daytime sleepiness resolved with CPAP therapy.

January 2007 VA treatment records reflect a diagnosis of dyspnea.  The treatment provider opined that it was multifactorial, but most likely related to atelectasis post operation and that the Veteran was a smoker.  A January 2007 pulmonary function test (PFT) revealed a restrictive pattern.

VA treatment records reflect an October 2013 PA and lateral chest x-ray, which looked for evidence of asbestosis, COPD or other pulmonary condition.  The treatment provider noted that there was no evidence to suggest asbestos exposure.

The Veteran was afforded an aid and attendance or housebound examination in February 2007.  The examiner noted that the Veteran started smoking at age 10, and smoked two packs per day.  Physical examination revealed that the Veteran's lungs were clear to auscultation bilaterally, slightly hyper-resonant to percussion all fields.  The examiner noted that the Veteran became short of breath with mild exertion.

The Veteran was afforded a VA examination in February 2013.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the Veteran did not currently have a diagnosed chronic respiratory condition.  He had a significant tobacco abuse history, and may presumptively have COPD, but it had not been officially diagnosed.  The examiner did not discuss the Veteran's prior diagnoses of COPD, including the April 2001 and April 2002 diagnoses, which essentially renders this examination inadequate.

An October 2013 VA examination reflected a diagnosis of restrictive lung disease.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran did not have a current diagnosis of asbestosis, and there was no evidence that the Veteran's exposure to asbestos led to problems near the end of his service or progressed to a chronic disability after service.  The examiner also noted that the Veteran's diagnosis of pleurisy in service had no bearing on the Veteran's claim as it was an acute and transitory condition, which would not be expected to have chronic effects decades later.  The examiner opined that the Veteran's diagnosis of pneumonia in service was acute and transitory, without chronic effect.  The Veteran's October 2013 CT of the chest did not show any lasting damage, such as scar tissue, from his lung infection.  The examiner opined that the Veteran's history of smoking would have been expected to have caused COPD, but based on his PFTs, he did not appear to have COPD.  The examiner noted that the Veteran's PFTs showed restrictive lung disease, and opined that the Veteran's obesity was the mostly likely cause of this.  The examiner did not provide a rationale for his opinion that obesity was the most likely cause of the Veteran's restrictive lung disease, and renders this opinion inadequate in that regard.

In a January 2017 Disability Benefits Questionnaire medical opinion an examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that the Veteran's chronic respiratory condition was due to his tobacco use since the age of 13.  The examiner noted that the Veteran became symptomatic in the 2000s and his 2013 CT chest revealed radiographic evidence of emphysema.  The examiner opined that the Veteran's condition was consistent with his tremendous history of tobacco abuse of 2 packs per day for more than fifty years.  The examiner opined that there was no other cause of his chronic respiratory condition.

The January 2017 examiner opined that there was no nexus to service.  The examiner noted that the Veteran did not have a chronic respiratory condition diagnosed while in service or at separation of service.  The examiner noted that the Veteran developed an acute viral or bacterial pneumonia and pleurisy that was successfully treated and resolved in February 1969.  The examiner also noted that the Veteran's 2013 CT of the chest revealed no evidence of asbestos exposure.  The examiner noted that the Veteran alleged exposure to fuel and paint in service for 4 years, however, occupational studies showed that it would take at least 20 years of concentrated occupational exposure to diesel fuel to begin having a risk for a respiratory condition.  Finally, the examiner opined that the Veteran did not have a restrictive lung disease.  The examiner noted however, that the Veteran did have a ventilatory restriction, which was due to his morbid obesity.

Based on the evidence as outlined above, the Board finds that the Veteran's current respiratory condition did not have its onset in service and service connection for a chronic respiratory condition is not warranted.  The Veteran testified at a November 2009 DRO hearing that he was exposed to asbestos, paint, and fuel during service, and that his current breathing problems were due to those exposures during his service aboard ship.  He testified that he had breathing problems since service, and sought treatment for his breathing problems in 2002.  Although, service treatment records reflect diagnosis and treatment of pleurisy and pneumonia in February 1969, they do not reflect treatment or diagnosis of a chronic respiratory condition in service.  Service treatment records do reflect that the Veteran was a smoker and was discouraged from using cigarettes.

Post service treatment records reflect a diagnosis of COPD from April 2001, which a treatment provider noted that the Veteran had a nicotine addiction with a history of heavy, longstanding tobacco abuse, which the Veteran reported started at the age of 12.  April 2002 private treatment records reflect a diagnosis of hypoxia, which a treatment provider opined was secondary to heavy tobacco use and COPD.  January 2007 VA treatment records reflect a diagnosis of dyspnea, which a treatment provider opined was multifactorial, but most likely related to atelectasis post operation, and that the Veteran was a smoker.  An October 2013 VA treatment provider noted that a PA and lateral chest x-ray revealed no evidence to suggest asbestos exposure.

The January 2017 medical opinion, establishes that the Veteran's chronic respiratory condition is not related to service.  The January 2017 opinion is competent, credible and probative, and coupled with the other medical evidence of record including the service records, VA treatment records, and lay evidence, supports a conclusion that service connection for chronic respiratory condition is not warranted.  The examiner noted that there was no evidence of asbestos exposure on examination, and that it would have taken at least 20 years of occupational exposure to diesel fuel for the Veteran to begin having a risk for a respiratory condition.  The examiner opined that the Veteran's chronic respiratory condition was consistent with the Veteran's history of tobacco abuse.  The Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d).  Therefore, the January 2017 examiner's finding that there was no chronic respiratory condition noted in service or at separation of service, is not enough, on its own, to deny the Veteran's claim.  However, the examiner also set forth the additional reasons for his conclusion as outlined herein.  Thus, while the examiner acknowledged the Veteran's report of exposure to asbestos, fuel and paint in service, he was unable to conclude that the Veteran's current respiratory condition resulted from any in-service injury or exposure.  There is no contrary medical opinion of record.

The VA examiner's opinion that the Veteran's current respiratory condition does not relate to service is probative, even with consideration of the Veteran's complaints of breathing problems since service.  The Veteran's report of continuous breathing problems since military service is competent evidence of a continuous symptoms.  However, the Board finds that he is not competent to relate these reported symptoms to his current chronic respiratory condition, as it would require medical expertise to say that the current respiratory condition identified after service, is the result of an in-service injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his chronic respiratory condition.  38 C.F.R. § 3.159(a)(1), (2).  The Board acknowledges the Veteran's belief that his respiratory condition is related to his military service.  Although the Veteran is competent to say he has had breathing problems since service, the cause of breathing problems can have multiple possible etiologies and, thus, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay testimony is not competent to establish a medical diagnosis or show a medical etiology because such matter requires medical expertise.  See 38 C.F.R. § 3.159(a)(1).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current chronic respiratory condition and his military service.


ORDER

Service connection for a chronic respiratory condition, to include as due to asbestos exposure is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


